 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   GEORGE WILLIAM GRAHAM,                     Case No. 5:21-00054 SB (ADS)

12                              Plaintiff,

13                              v.              JUDGMENT

14   SHIRLEY FRANCO,

15                              Defendant.

16

17         Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed with prejudice.

20

21
     DATED: June 29, 2021              ____________________________________
22
                                       THE HONORABLE STANLEY BLUMENFELD, JR.
                                       United States District Judge
23

24
